Citation Nr: 1409622	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  

This matter was last before the Board in August 2013 at which time it was remanded for further development.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT


1.  The Veteran did not incur a right ear hearing loss disability in service, sensorineural hearing loss of the right ear is not shown within the first post-service year, and a right ear hearing loss disability is not otherwise attributable to service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for service connection of tinnitus, considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre adjudication notice by a letter dated in July 2005.  Although the notice provided did not address either how disability ratings are assigned or the effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection for a right ear hearing loss disability is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.  Id.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran audiologic examinations and obtained medical opinions as to the etiology of his claimed right ear hearing loss.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, particularly the most recent examination and its associated addendum.  Overall, they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

The term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012); Green v. Derwinski, 1 Vet. App. 320 (1991).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

A review of the Veteran's service treatment records discloses no complaints of hearing loss.  He served as a helicopter mechanic and alleges noise exposure in this capacity, as well as from gunfire, that resulted in bilateral hearing loss.  See DD Form 214.  

Prior to November 1967 service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the tables below show the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.

Upon entrance examination in January 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
N/A
15 (20)

At entrance, the Veteran denied any history of ear trouble, to include running ears and having worn hearing aids.  See January 1966 Report of Medical History.  Notably, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels and higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Upon separation examination in January 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
10
N/A
5

At separation, he denied any history of ear trouble, as well as running ears and hearing loss.  See January 1968 report of Medical History.

Beginning in 2005 the medical records associated with the Veteran's Social Security Administration (SSA) disability claim show complaints of decreased hearing acuity with a reported long history of exposure to loud noises.  One record dated in April 2005 notes a past problem with otitis media and otitis externa and perforation of the left tympanic membrane.  None of the records contain specific findings so as to establish a hearing loss disability for VA compensation purposes.  These records also reflect that the Veteran worked in a paper mill after service.  
In a March 2006 statement the Veteran indicated that he had noise exposure during service in Vietnam from the firing range.  He stated that after firing M-16s he could not hear for several days, but did not seek hospital treatment.  He further stated that there had been a ringing in his ears ever since and his hearing has worsened every year.  An Informal Hearing Presentation submitted by the Veteran's representative notes a continuity of hearing loss and tinnitus since service.

In July 2010 the Board remanded the claim to obtain a medical opinion an etiological opinion.  In August 2010 the Veteran was afforded a VA examination.  On the authorized audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
65

Pure tone averages were 41 for the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These audiometrics meet VA's requirements for considering hearing loss a disability in the right ear.  38 C.F.R. § 3.385 (2013).

The examiner that conducted the examination noted that she had reviewed the Veteran's claims file.  At the time of the examination, the Veteran denied any pre-military or recreational noise exposure.  He reported a service history of noise exposure from rifle fire and helicopters.  Outside of military service, he worked at a paper mill for 40 years and reported that he wore hearing protection in this capacity on a full-time basis.  

The examiner assessed bilateral hearing loss and noted that the in-service audiograms showed normal hearing in both ears with no significant decrease in hearing.  She therefore concluded that the Veteran's hearing loss was not the result of military noise exposure.  

In January 2013, the Board remanded the claim for service connection of bilateral hearing loss for clarification as to whether the Veteran had pre-existing hearing loss that was aggravated by service and a new opinion that considered the ASA to ISO (ANSI) unit conversions for his January 1966 entrance examination.  

In February 2013 the Veteran was afforded a VA examination.  The examiner noted that she had reviewed the claims file.  At the time of the examination, the Veteran reported military noise exposure from gunfire, engines, transmissions and helicopters.  On the authorized audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
55
70

Pure tone averages were 45 for the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These audiometrics meet VA's requirements for considering hearing loss a disability of the right ear.  38 C.F.R. § 3.385 (2012).  The examiner assessed sensorineural hearing loss of the right ear.  

The examiner noted that, with respect to the right ear, there was no pre-existing hearing loss.  She concluded also that it was less likely than not that hearing loss of this ear was caused by or a result of an event in service, noting that the Veteran's separation audiogram documented hearing acuity within normal limits and with no significant threshold shift identified.  

In August 2013, the Board remanded the claim, finding that the February 2013 opinion was inadequate in that it failed to address the question of whether the Veteran's hearing loss of the right ear was at least as likely as not attributable to in-service noise exposure.  In October 2013, and in accordance with the Board's remand directives, an addendum opinion was obtained.  

The October 2013 addendum opinion, authored by the same audiologist that conducted the February 2013 examination, contains an opinion that right ear hearing loss was not caused by or a result of noise exposure in service.  In terms of rationale, the audiologist noted that the Veteran had related a history of right ear hearing loss in and since service following noise exposure, to include during combat duty in Vietnam.  In this regard, the examiner explained that although the Veteran did indeed have military noise exposure and combat duty, there was no evidence to support a nexus between right ear hearing loss and military service, because the audiometric evidence documented that hearing acuity stayed within normal limits throughout military service without significant threshold shifts.  The examiner concluded that the preponderance of the evidence suggested that it was therefore unlikely that right ear hearing loss is related to military service.   

Initially, the Board notes that it appears the Veteran feels that the condition should be service-connected as he served during a time of combat.  The combat presumptions of 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The Board notes that the Veteran is competent to give evidence about what he experienced; and acoustic trauma and hearing loss are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). Therefore, the Board finds that the Veteran was exposed to hazardous noise during service.

The Board also finds that the evidence is not clear and unmistakable that the Veteran's right ear hearing loss pre-existed service.  Hearing loss of the right ear was not assessed at entrance and despite the converted indication of a 25 dB loss at 500 Hz noted at entrance, the VA examiner clearly indicates that hearing was within normal limits at entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board also notes that service connection for a right ear hearing loss disability on a presumptive basis cannot be established.  The Board acknowledges the Veteran's historical complaints of hearing loss after his discharge from service.  However, the evidence does not show that the disability was manifested to a compensable degree within the first post-service year. Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309 (2013).

The Board is also cognizant of the holding in Hensley, which states that hearing loss as defined by 38 C.F.R. § 3.385 need not be shown by the results of in-service audiometrics and that this regulation does not necessarily preclude service connection for hearing loss that first met these regulation requirements following service.  In any event, the Board finds that the competent and probative evidence is against the claim because it demonstrates that the Veteran's right ear hearing loss is less likely than not related to excessive noise exposure in service.

As outlined above, right ear hearing loss was not assessed or complained of in service although the Veteran relates an onset of noticeable hearing loss therein and ever since.  In this regard, the Board acknowledges that the Veteran believes that his right ear hearing loss is attributable to service.  However, although he is competent to relate his observations of hearing difficulty, he is not competent to attribute right ear hearing loss first diagnosed based upon audiometrics around 50 years after his discharge from service.  This is a complex question beyond the ability of a lay person to observe.  Thus, the Veteran, as a lay person, is not competent to address it.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).

On the other hand, the VA examination reports are competent evidence and preponderate against the claim.  This evidence, in its entirety, clearly concedes noise exposure and relates that despite this exposure the Veteran's right ear hearing loss is not attributable to service as due to exposure to such noise.  The opinion clearly indicates, based upon authorized audiological testing, a review of the claims file, and the Veteran's assertions and history, that the Veteran's right ear hearing loss is less likely than not due to the conceded in-service noise exposure.  
The Board acknowledges that the United States Court of Appeals for the Federal Circuit recently held that where a chronic disease listed in 38 C.F.R. § 3.309(a) is shown in service (i.e. the disease identity is established and the diagnosis is not subject to legitimate question) or within the applicable presumptive period, then continuity of symptomatology is unnecessary.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, right ear hearing loss was not manifested in service, as demonstrated by the separation examination results, therefore, continuity of symptoms since discharge is not shown.  

In sum, despite the fact that the Veteran was exposed to hazardous noise in service, the preponderance of the evidence weighs against the claim for service connection of right ear hearing loss.  The Veteran's assertions of etiology do not constitute competent medical evidence, although the Board acknowledges his lay history of exposure to hazardous noise in service, the occurrence of which has been conceded by the Board and on VA examination.  Jandreau, supra.  The evidence demonstrates that right ear hearing loss manifested to a compensable degree years following discharge.  Moreover, and most saliently, the VA examination reports and opinions indicate that the Veteran's right ear hearing loss is less likely than not related to the conceded exposure to hazardous noise.  Accordingly, notwithstanding Hensley, the Board finds that the evidence preponderates against the claim and it must, therefore, be denied.  Gilbert, supra.

Tinnitus

The Veteran claims that he has tinnitus as a result of active service.  He served as a helicopter mechanic and alleges noise exposure in this capacity, as well as from gunfire, that resulted in tinnitus.  See DD Form 214.  

A review of the Veteran's service treatment records discloses no complaints of tinnitus.  He served as a helicopter mechanic and alleges noise exposure in this capacity, as well as from gunfire, that resulted in tinnitus.  See DD Form 214.  

The first element of service connection is competent evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the November 2010 VA examination report.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a helicopter repairman.  Based on the forgoing, exposure to excessive noise in service is conceded as consistent with the circumstances of his service.  The Veteran also reports that he experienced tinnitus in service.  38 U.S.C.A. § 1154(a) (West 2002).

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

Although the Veteran's available service treatment records are negative for any complaints or diagnoses of tinnitus, the Veteran has indicated that he suffered from a ringing in his ears since his period of active duty service.  Although his Report of Medical Examination at separation indicated that his ears were within normal limits, the Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has experienced tinnitus since service.  Moreover, there is no reason to doubt his credibility.  

The Board recognizes that the VA opinions of record indicate that tinnitus is less likely than not related to the conceded noise exposure.  Notwithstanding, the Veteran has related a competent history of tinnitus in and since service and the Board finds no reason to doubt his credibility.  Thus, the evidence is at least in equipoise and the claim is therefore granted.  Gilbert, supra. 


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.  

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


